The opinion of the court was delivered by
THOMPSON, J.
Both counts of this indictment charge offences under R. L. s. 4191.
The first count is good. It charges the killing of a cow, the property of one Record, by respondent, in accordance with the form given in Bishop’s “ Directions and Forms,” Sec. 713, for an indictment under the English “ Black Act” creating a felony under the words, “Unlawfully and maliciously kill, maim or wound any cattle.” The words, “ With and by means of poison,” in this count sufficiently charge the mode of killing. The gist of the offence is the felonious, wilful and malicious killing of the animal.
The second count charges the offence of exposing a poisonous substance with intent that a certain cow, the property of a person other than the respondent, should take and eat the same. *376The use of the word “ deposit ” after the word “ expose ” does not make this count bad.
It is affirmatively charged therein that the respondent wilfully and maliciously exposed a poisonous, substance with the specified intent, hence it is not open to the same objection as the information in State v. Pratt, 54 Vt. 484. It is urged that it is not properly alleged that the substance exposed was poisonous. The words “poisonous substance,” used by the pleader, are those of the statute.
The words “called Paris green” are descriptive of the poisonous substance. In State v. Munger, 15 Vt. 290, the respondent was indicted for selling spirituous liquors by the small measure without a license. It was urged that the indictment was bad for the want of an averment that rum, brandy and gin therein mentioned, were spirituous liquors. The court held that the words in and of themselves imported them to be spirituous liquors. Where words have a settled, uniform and known meaning, and are universally understood as importing certain species or qualities, there is no rule of pleading that requires an averment that they belong to their appropriate genus or possess their appropriate qualities. The words “ Paris green,” in and of themselves import that “ Paris green ” is a poisonous substance, the same as the words rum, gin or brandy import that they are spirituous liquors.
It is also argued that this count is bad because it does not contain an averment that the quantity of the poisonous substance exposed was sufficient to kill a cow. No such averment is necessary. The law does not stop to inquire whether the charge of powder behind the attempted assassin’s bullet is sufficient to cause it to kill, nor whether the would-be poisoner has so dealt out his poison that it is certain it will cause the death of his intended victim.
The averment as to the “poisonous substance,” is substan. *377tially the same as that in the form of an indictment for poisoning an animal, given in Bishop’s “Directions and Forms,” Sec. 714. This count is also good.

Judgment affirmed, and case remanded for trial.